Citation Nr: 1414456	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1965 to June 1967, including service in Vietnam.  The Veteran died in 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In her substantive appeal, the appellant requested a hearing before the Board.  In 2012, she requested that the hearing before the Board be conducted by Videoconference at the RO in St. Louis, Missouri, because that RO is several hours closer to her home than the RO of jurisdiction, the Chicago RO.  In October 2012, she withdrew her request for a hearing, but, in later correspondence and discussions with a member of Congress, she indicated she still desired a hearing.  In September 2013, VA advised the Member of Congress that the appeal was being scheduled for a hearing.  In a March 2014 Informal Hearing Presentation, the appellant's representative argued that the appeal should be Remanded for scheduling of a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her May 2010 substantive appeal, the appellant requested a hearing before the Board.  The appellant later requested that the hearing be conducted by videoconference at the St. Louis, Missouri, the RO located closest to her home, although not the RO of jurisdiction.  The appellant then withdrew her request for a hearing, but then reinstated that request in 2013, before VA processed the request to withdraw the hearing request.  The appellant is entitled to the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the St. Louis, Missouri, RO, based on the appellant's request for a hearing as close to her home as possible.  After confirmation that she wants a hearing by Videoconference at St. Louis, she should be notified of the date, time and place of such a hearing by letter mailed to her current address of record, with a copy of the notice letter sent to her representative.  Following the hearing, or if the appellant fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


